J-A09006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SUZANNE K. SMITH                         :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 ADRIAN HAGGINS,                          :
                                          :
                     Appellant            :   No. 2985 EDA 2018


             Appeal from the Order Entered, September 24, 2018,
             in the Court of Common Pleas of Philadelphia County,
                      Civil Division at No(s): 180500775.


BEFORE:      KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

MEMORANDUM BY KUNSELMAN, J.:                        FILED MARCH 15, 2019

      Adrian Haggins appeals pro se from the trial court’s order granting the

motion to release escrow funds filed by Suzanne K. Smith. We quash.

      The trial court summarized the pertinent facts and procedural history as

follows:

              [Smith] commenced this Landlord/Tenant action in the
           Philadelphia Municipal Court. After a trial, the Municipal
           Court Judge entered a money judgment and a judgment of
           possession in favor of [Smith].

              [Haggins] appealed to the Philadelphia Court of Common
           Pleas and requested supersedeas pursuant to Philadelphia
           Local Rule 1008. Supersedeas was granted, and [Haggins]
           commenced making payments to the Office of Judicial
           Records. This payment represented a portion of the rent
           due [Smith] and stayed, pending resolution of the appeal,
           any ejectment allowed under the decision in Municipal
           Court.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A09006-19


             [Smith] filed a Complaint and served a copy on
         [Haggins]. [Haggins] failed to file a responsive pleading.
         [Smith] sent [Haggins] a ten day notice of intention to enter
         a judgment by default. After [Haggins] failed to file a
         responsive pleading, [Smith] filed a Praecipe to Enter
         Judgment by Default for Money and Possession. [Haggins]
         filed a Petition to Open the Default Judgment, which was
         denied. [Haggins did not appeal this decision to this Court].

            [Smith] subsequently filed the Motion at issue herein,
         requesting release of the funds deposited by [Haggins] with
         the Office of Judicial Records. [Haggins] did not file a
         response to this Motion. This court granted [Smith’s]
         uncontested Motion by Order dated September 24, 2018.
         [Haggins] filed the instant appeal.

            This court issued a [Pa.R.A.P.] 1925(b) Order, docketed
         on October 12, 2018, which required [Haggins] to file a
         concise statement of [errors] complained of on appeal
         within twenty-one days of the docketing of the Order. To
         date, [Haggins] has not filed the required concise
         statement.

Trial Court Opinion, 11/14/18, at 1-2 (footnote omitted).

      Haggins raises twelve issues on appeal. See Haggins’ Brief at 2. Before

considering these claims, we must first determine whether any of them are

properly preserved for review.

      In her brief, Haggins acknowledges that she has not complied with the

trial court’s Pa.R.A.P. 1925(b) order. See Haggins’ Brief at 5. When ordered

by the trial court, an appellant must file a timely concise statement of errors

complained of on appeal. Hess v. Rothschild, 925 A.2d 798, 803 (Pa. Super.

2007). We must follow the bright-line rule that “failure to comply with the

court order will result in automatic waiver of all issues on appeal.” Greater

Erie Indus. Development Corp. v. Presque Isle Downs, Inc., 88 A.3d


                                     -2-
J-A09006-19



222, 224 (Pa. Super. 2014) (quoting Commonwealth v. Schofield, 888 A.2d

771, 774 (Pa. 2005)).

      The purpose for a litigant’s compliance with Pa.R.A.P. 1925 is to aid trial

courts in identifying and focusing on issues that the parties plan to raise on

appeal. Commonwealth v. Smith, 955 A.2d 391,393 (Pa. Super. 2008) (en

banc). Here, the trial court was unable to do so:

         In that a default judgment had been entered, a Petition to
         open the default had been denied, and no appeal had been
         filed, this Court is unclear as to what error she contended
         the court had committed.

Trial Court Opinion, 11/14/18, at 2. Thus, all twelve issues Higgins listed in

her brief are waived; because she did not let the trial court address them first.

The role of Superior Court is to review the decision of the trial courts. Here,

we have nothing to review.

      Additionally, Haggins’ pro se brief does not even remotely comply with

the Rules of Appellate Procedure. See Pa.R.A.P. 2111; 2114-2119. The fact

that she is choosing to represent herself in this matter affords her no special

privileges. See O’Neill v. Checker Motors Corp., 567 A.2d 680, 682 (Pa.

Super. 1989). Our rules provide that if defects in the brief are substantial,

the appeal may be quashed or dismissed.             Pa.R.A.P. 2101; see also

Commonwealth v. Sanford, 445 A.2d 149 (Pa. Super. 1982).

      In sum, because Haggins failed to file a 1925(b) statement of errors

complained of on appeal and failed to file a brief that complies with the Rules

of Appellate Procedure, effective appellate review has been hampered.


                                      -3-
J-A09006-19



Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942 (Pa. Super.

2006).   Thus, we quash this appeal and remove the case from the oral

argument list.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/19




                                 -4-